MEMORANDUM OPINION
                                          No. 04-10-00736-CV

                                   IN RE CARIBBEAN COWBOY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 27, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 15, 2010, relator filed a petition for writ of mandamus and a “motion to stay

proceedings.” The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion to stay the trial court proceedings are DENIED. See TEX. R. APP. P.

52.8(a).

                                                                   PER CURIAM




1
 This proceeding arises out of Cause No. CV-10-082, styled Jim Rymes, et al. v. Caribbean Cowboy, LLC d/b/a
Caribbean Cowboy RV Resort, pending in the 216th Judicial District Court, Bandera County, Texas, the Honorable
Stephen B. Ables presiding.